DETAILED ACTION
This office action is a response to an application filed on 12/11/2019, in which claims 1-2, 4-11, 13-16 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-16 are rejected under 35 U.S.C 103 (a) as being unpatentable over GAO et al. (hereinafter, “GAO”; 20190149306) in view of Rune et al. (hereinafter, ‘Rune”; 9510331B2).
In reference to claim 1, 
GAO teaches a method of transmitting an uplink channel by a user equipment (UE) in a wireless communication system, the method comprising: receiving (signals is interpreted as receiving by a UE, paragraph 145), from a base station (network node, paragraph 145), downlink control information (DCI, paragraph 278); representing (the DCI signaled information to schedule, paragraph 278);at least one of a first timing (subframe ,paragraph 278); offset (an indicator, paragraph 295); for channel state information (CSI) reporting (CSI-RS, paragraph 279) or a second timing offset for transmission of uplink data; and 
wherein the timing offset value (indicator, paragraph 295); is configured (preconfigured, paragraph 295);by applying (dynamically scheduled, paragraph 295); at least one of the first timing offset (indicator, paragraph 295); or the second timing offset, according to a type of information (non-regular CSI-RS, paragraph 295) allocated to the uplink (uplink scheduling grant, paragraph 275); data channel(PUSCH, paragraph 10). 
GAO does not teach explicitly about transmitting an uplink data channel to the base station based on timing offset value determined by the downlink control information.
Rune teaches transmitting (transmission of uplink data, column 8, lines 39-43); an uplink data channel (UL control channel, column 8, lines 39-43); to the base station (network node, column 8, lines 39-43), based on a timing (resource, column 8, lines 39-43); offset value (C-RNTI, column 8, lines 39-43); determined (may configure, column 8, lines 39-43); by the downlink control information (same resources is interpreted as resources sent by the network node to UEs, column 8, lines 39-43), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GAO to transmit an uplink data channel to the base station based on timing offset value determined by the downlink control information as taught by Rune because it would allow efficiently maintaining a connection to multiple terminal devices. 

In reference to claim 2, 
GAO  in view of Rune teach wherein the type of the information allocated to the uplink data channel comprises at least one of i) a first type (Gao, fig. 18, element, “sub-frame with dynamically scheduled CSI-RS”, dynamically scheduled CSI-RS, paragraph 151); in which the CSI reporting (Gao, report CSI, paragraph 156) is allocated (Gao, may contain information including CSI-RS resource configuration, paragraph 151), ii) a second type in which the CSI reporting and the uplink data are allocated, and iii) a third type in which the uplink data is allocated. 
In reference to claims 15, 
GAO teaches a user equipment (UE) transmitting an uplink channel in a wireless communication system, the UE comprising: a transceiver for transmitting and receiving a radio signal (fig. 23, element 23, transceiver, paragraph 174);
at least one processor (fig. 23, element 1520, processor, paragraph 174); and
at least one memory (fig.23, element 1530, memory, paragraph 174); operatively coupled to the at least one processor (paragraph 174 teaches this limitation), wherein the at least one processor controls to (paragraph 174 teaches this limitation):
 receive, from a base station, downlink control information representing at least one of a first timing offset for channel state information (CSI) reporting gr a second timing offset for transmission of uplink data ((these limitations are identical to claim 1, therefore, they are rejected as claim 1 as shown above); and 

GAO does not teach explicitly about transmit an uplink data channel to the base station, based on a timing offset value determined by the downlink control information, wherein the specific timing offset value is configured by applying at least one of the first timing offset or the second timing offset, according to a type of information allocated to the uplink data channel.
 Rune teaches transmit an uplink data channel to the base station, based on a timing offset value determined by the downlink control information, wherein the specific timing offset value is configured by applying at least one of the first timing offset or the second timing offset, according to a type of information allocated to the uplink data channel (these limitations are identical to claim 1, therefore, they are rejected as claim 1 as shown above). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GAO to transmit an uplink data channel to the base station based on timing offset value determined by the downlink control information as taught by Rune because it would allow efficiently maintaining a connection to multiple terminal devices. 

In reference to claims 16, 
GAO teaches an apparatus transmitting an uplink channel in a wireless communication system, the apparatus comprising: at least one processor (fig. 23, element 1520, processor, paragraph 174); and 
at least one memory (fig. 23, element 1530, memory, paragraph 174); operatively coupled to the at least one processor and
storing instructions that, when executed by the at least one processor (paragraph 174 teaches this limitation), performs operations comprising (paragraph 174 teaches this limitation):
 receiving, from a base station, downlink control information representing at least one of a first timing offset for channel state information (CSI) reporting or a second timing offset for transmission of uplink data; and transmitting an uplink data channel to the base station, based on a timing offset value determined by the downlink control information, (these limitations are similar to claim 1, therefore, they are rejected as claim 1).
GAO does not teach explicitly about wherein the specific timing offset value is configured by applying at least one of the first timing offset or the second timing offset, according to a type of information allocated to the uplink data channel.
Rune teaches wherein the specific timing (resource, column 8, lines 39-43); offset value (C-RNTI, column 8, lines 39-43); is configured by applying at least one of the first timing offset or the second timing offset, according to a type of information allocated to the uplink data channel (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GAO to use a specific timing offset value is configured by applying at least one of the first timing offset or the second timing offset, according to a type of information allocated to the uplink data channel as taught by Rune because it would allow efficiently maintaining a connection to multiple terminal devices. 
Claim 8 is rejected under 35 U.S.C 103 (a) as being unpatentable over GAO et al. (hereinafter, “GAO”; 20190149306) in view of Rune et al. (hereinafter, “Rune”; 9510331) and in further view of Frenne et al. (hereinafter, “Frenne”; 20180091992).

In reference to claim 8, 
GAO and Rune do not teach explicitly about the method of claim 8.
Frenne teaches wherein the first timing offset (time-frequency resource/s for transmitting the measurement report, paragraph 73); and the second timing offset (time-frequency resource/s for transmitting the measurement report is also equated to second timing offset, paragraph 73); are represented (allocation, paragraph 73); by the same field (bit sequence, paragraph 72); of the downlink control information (DCI message, paragraph 72). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GAO and Rune to use a same field of a DCI message for representing multiple timing offset as taught by Frenne because it would allow a flexible approaches for measurement reporting in order to cover a wide range of possible scenarios and use cases, without unduly increasing signaling overhead. 
Allowable Subject Matter
Claims 4-7, 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190045505……………paragraph 164.
20190132099………........paragraphs 143 and 151.
20180124749…………..paragraph 118.
20140269460…………..paragraphs 117 and 119.
20130182789…………..paragraph 530.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                                

/DIANE L LO/Primary Examiner, Art Unit 2466